Citation Nr: 0218850
Decision Date: 10/29/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-04 961	)	DATE OCT 29, 2002
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


 INTRODUCTION

The veteran had active honorable service from January 1969 to January 1973, and from August 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating action by which the RO denied entitlement to a permanent and total rating for pension purposes.  The Board remanded the appeal in December 2001 for development.  It has been returned.  


FINDINGS OF FACT

1.  The veterans coronary artery disease status-post coronary artery bypass surgery and percutaneous transluminal coronary angioplasty and stent placement is currently manifested by a workload of 7 METs with chest pain, angina, orthostatic hypotension; and left ventricular ejection fraction of 53 percent, but no ischemia or congestive heart failure.

2.  The veteran's mental disorder, most recently diagnosed as dysthymic disorder, produces no more than mild occupational and social impairment due to mild or transient symptoms that result in decreased work efficiency and decreased ability to perform occupational tasks during periods of significant stress.  

3.  The veteran's gastroesophageal reflux disease (GERD) is manifested by occasional regurgitation.

4.  The veteran's Reiter's syndrome is productive of no symptoms.

5.  The veterans disabilities do not permanently preclude him from engaging in substantially gainful employment consistent with his age, education, and occupational history.


CONCLUSION OF LAW

The veteran is not unemployable by reason of permanent and total disability.  38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.17 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, through his representative, contends that his nonservice-connected disabilities are of such severity as to render him permanently and totally disabled and unable to obtain or retain any form of substantially gainful employment.  

A disability pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities not the result of his own willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  While the veteran served during a period of war, as explained below, he is not permanently and totally disabled due to his disabilities.

Evidence of record includes private treatment records showing that the veteran was treated by E.H., M.D. for complaints of right knee and ankle swelling in September 1986.  At that time the assessment was questionable Reiters syndrome.  

Private medical records indicate that the veteran was admitted to the hospital in May 1999 for severe chest pain typical of angina.  The pain was described as substernal hot, pushing feeling that radiated to the left arm.  A cardiac catheterization revealed severe coronary artery disease in the middle and distal right coronary artery.  Consequently, a coronary artery bypass grafting times two, saphenous vein graft to right coronary artery and saphenous vein graft to the posterior lateral branch of the right coronary artery, with insertion of atrial and ventricular temporary pacing wires, was performed.  Post-operatively the veteran did well, except for his anxiety, which was treated with Xanax.  Xanax did appear to control the veterans symptoms.  The veteran was also treated by E.H., M.D. in May 1999 and assessed with GERD.  No symptoms were noted in connection with this assessment.

In a June 1999 letter from G.S., M.D., the veterans cardiologist, reported that the veteran had complained of lessening chest pain since discharge.  The veteran did complain of continuous neck pain and increased chest pain when taking deep breaths.  Movement could be associated with shortness of breath but no diaphoresis or nausea.  The examiner noted that the veteran had occasional indigestion pain, right ankle edema and right leg pain at the graft harvesting site.  No dizziness or syncope was noted.  Later in June the same examiner reported on the results of a 2-D Echocardiogram with Doppler.  The examiners interpretation was that the left ventricle was normal in size, with mild hypertrophy of the interventricular septum.  There was mild hypokinesis of the septum, with otherwise normal wall motion.  Overall, left ventricular systolic function was normal, with estimated left ventricular ejection fraction of 55 percent.  Right ventricle was normal in size and function.  There was no pericardial effusion.  In an August 1999 letter, this examiner reported that the results of a treadmill test conducted in June 1999 were that the veteran exercised for seven minutes without chest pain or discomfort in his neck.  There was no dizziness or syncope, but the veteran complained of pain when lifting a bucket while putting up drywall.  He also complained that bending over triggered a feeling like there was a rush from his epigastrium to his neck.  

Private medical records indicate that the veteran was again admitted to the hospital in September 1999 after appearing at the emergency room with chest pain.  A day later the veteran underwent a Cardiolite stress test during which he exercised for 5 minutes and 35 seconds, achieving 77 percent maximum predicted heart rate for his age.  He developed chest pain typical for angina pectoris at peak exercise.  Cardiolite showed no ischemia.  There was a fixed defect in the base of the inferior wall.  There was normal ejection fraction overall.  He underwent cardiac catheterization because of the continued angina.  The procedure revealed an occlusion of the saphenous vein graft to posterolateral artery, a very small vessel, as well as, a 90 percent stenosis of the saphenous vein graft to posterior descending artery (PDA) at its mid-portion.  Left ventricular function was normal.  It was noted that the veteran worked as a carpenter and needed to attain a certain level of METs before returning to work.  Condition on discharge was described as good.  The discharge diagnoses included unstable angina, coronary artery disease, manic depression, and arthritis.  A History and Physical report dated in October 1999 indicates that the veteran underwent stent placement during the September 1999 hospital admission.  That October 1999 report also notes that the veteran complained of chest discomfort the day after discharge.  The discomfort was described as being made worse by bending over at the waist or lying on the left side, and rarely associated with diaphoresis.  There was no nausea or shortness of breath or radiation or tenderness.  There was no associated bitter taste in the mouth or belching.  The pain did not worsen with palpation or eating.  It was continuous pain, without relief.  

An October 1999 private medical treatment record from E.H., M.D. relates a diagnosis of GERD. 

In November 1999, the veteran underwent a treadmill exercise tolerance test during which he exercised for 5 minutes and 31 seconds, achieving a peak heart rate of 147 beats per minute.  That is 85 percent of maximum predicated heart rate for his age.  The test was stopped because of shortness of breath and fatigue.  The test was negative for ischemia.  The veteran complained of atypical neck discomfort with no chest pain typical of his angina.  In a November 1999 letter, G.S., M.D. rendered an opinion that the veteran could not return to work as a master carpenter at that time.  For the time being, the examiner explained, the veteran was permanently disabled since May 1999 when he was admitted to the hospital with unstable angina.  

In March 2000, the veteran was admitted into a VA hospital with complaints of chest pain.  The corresponding discharge summary reflects that a catheterization was performed, revealing occluded venous graft to his posterolateral artery (abbreviated in the medical note as PLD) and 50 percent lesion in his venous graft to PDA.  The veteran was discharged.  The summary noted that the pain referred to his chronic collapsing pericarditis, with no evidence of worsening of his coronary arteries.  

During a follow-up visit in April 2000 the examiner assessed coronary artery disease, depression, bipolar disorder, and hyperlipidemia.  In April 2000 the veteran was also seen in the VA mental health clinic for complaints of anger and depression.  A mental status examination reflected that the veteran was oriented times four; his affect was intense, labile, and tearful on occasion; and his mood angry and frustrated.  There was no evidence of delusion or thought disorder.  The veteran reported past suicidal ideation and gestures, but there was no present ideation.  The veteran reported numerous altercations with both family and acquaintances in which he was unwilling or unable to control violent behavior.  No further details were provided in the notes.  Insight was viewed as poor, judgment historically poor, presently limited to adequate.  Veteran reported having a live-in girlfriend and few friends.  The veteran reported no pending legal involvement, outstanding warrants, probation or parole.  The impression was depression, cannabis abuse, and alcohol abuse.  The examiner assigned a global assessment of functioning (GAF) score of 68.

A VA examination was provided in April 2000.  It revealed the veterans posture and gait to be within normal limits.  Chest was clear to auscultation bilaterally with equal chest wall expansion.  Heart rate was regular. There was no murmur, gallop, or rub; no jugular venous distention; no carotid bruit; no peripheral edema, no varicosities, and no abnormal sounds suggestive of pericardial friction rub.  Peripheral pulses are 2+ in the bilateral upper and lower extremities. Range of motion was normal.  Cervical and lumbosacral spine had full range of motion without pain.  Bilateral shoulders ha full flexion with 0-125 degrees of abduction with stated pain.  Full internal and external rotation with stated pain in the anterior chest associated with the sternotomy incision.  Hips, knees, and ankle had full range of motion with no pain or edema or pain to palpation of the bilateral knees.  There was limited affect, but the patient was alert and cooperative throughout the examination.  The examiner diagnosed coronary artery disease, history of pericarditis, history of bipolar disorder, and history of hyperlipidemia.  In an addendum the examiner related that a March 2000 exercise stress test showed that the veteran exercised for 6 minutes and 18 seconds.  This amounted to a workload of approximately 7 METS.  That test was stopped due to chest pain.  The veteran had electrocardiogram change suggestive of ischemia; however, the myocardial profusion study found no evidence of ischemia.  A left ventricular ejection fraction of 53 percent was noted.  

In May 2000 the veteran was again admitted to the VA hospital with complaints of worsening chest pain.  The veteran denied left chest pain or substernal pain.  Rather, he reported pain in the anterior upper chest around the anterior part of the neck.  The examiner diagnosed coronary artery disease, recurrent pericarditis, hyperlipidemia, bipolar disorder, GERD, and questionable Reiters syndrome in the past.  That same month he was seen in the mental health clinic.  He denied suicidal or homicidal ideation, stated he felt better physically the last few days than he had in several weeks, and reported feeling less anxious.  

In December 2000 the veteran was admitted to a VA hospital for two episodes of chest discomfort similar to anginal chest pain.  Another heart catheterization was performed and revealed no new lesion.  It was felt that the chest discomfort might be due to noncardiac pain, perhaps GERD and increased stress.  Principal discharge diagnoses were probably noncardiac chest discomfort, history of coronary artery disease, with a history of coronary artery bypass graft, past history of recurrent pericarditis, history of hyperlipidemia, GERD, and bipolar disorder.  

VA outpatient treatment records indicate that in January 2001 the veteran was seen for a routine follow-up visit for coronary artery disease, chronic pericarditis which had been doing very well since starting Colchicine last year, hyperlipidemia, and chronic depression.  The note indicates that the veteran was working 30 hours a week.  

A VA examination conducted in April 2002 for arteries, veins, and miscellaneous, reflects an electrocardiogram showed non-specific T wave flattening and a prolonged QT interval, but no significant Q waves.  The examiner diagnosed coronary artery disease, pericarditis, and recurrent chest pain possibly secondary to the persistent occluded graft to the posterolateral branch, and episodes of orthostatic hypotension.  The examiner noted that the veteran reported that he understood the examination to be for a claim of inability to work from the time of the bypass grafting until fourteen months thereafter.  The veteran related that his chest pain and orthostatic dizziness was stable at the time of this examination.  The examiner opined that the veteran had angina functional class II, as well as symptoms of orthostatic hypotension.  The examiner further opined that the veteran was able to perform employment of light-to-moderate degree, but he recommended against employment that involved strenuous exertion, heavy lifting, or working at heights.

A mental disorder VA examination was also conducted.  The examiner described the veterans mental status as showing no thought process or communication impairment, no delusion or hallucinations or inappropriate behaviors, no suicidal or homicidal thoughts.  The examiner reported the veteran was fully oriented to person, place, and time, with no memory impairment.  Speech rate and flow was described as relevant and logical.  The examiner noted that although the veteran complained of panic attacks, these appeared to be searing pain associated with his chest and presumably secondary to his surgery.  He gets relief within 10 minutes after taking Trazodone.  The examiner noted that the veterans mood was mildly depressed, without impulse control impairment.  Sleep impairment had been a life-long problem consisting of the veteran sleeping only three to four hours a night.  The examiner diagnosed dysthymic disorder, rule out bipolar disorder.  The veteran did not meet the criteria for depressive disorder and had a GAF score of 56.  

A social work survey was also conducted reportedly in February 2002.  During that survey the veteran reported being on a mental roller coaster ride.  He related that his sleep increased when depressed.  The veteran described himself as not being very sociable.  He reported being divorced one time and having a 6-year-old daughter with whom he felt close.  He reported that he became violent very easily and had few close friends.  He lived alone and had had difficulty working the last three to four years.  The veteran complained that his depression slowed him down; he indicated that he did not work as well.  He was self-employed, working for building contractors and homeowners.  He reported being able to work only 25 to 30 hours per week.  He reported that his anger had cost him jobs.  The examiner concluded that the veteran presented as a person with anger issues, problems with anger management and some depressive symptoms.  

Finally, an orthopedic examination was conducted in April 2002.  The report of the examination presented the results of range of motion studies on the back and shoulder.  The veteran had flexion to 100 degrees at the thoracolumbar spine, extension to 20 degrees, right and left rotation to 30 degrees and right and left bending to 30 degrees.  The examiner assessed sporadic mild muscular back strain.  

Under 38 C.F.R. § 4.15, a veteran may be found to have a lifetime impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, by application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1502(a) (West Supp. 2002).  This requires that each disability be evaluated and a determination made as to whether the veteran holds a combined 100 percent schedular evaluation for pension purposes.  38 C.F.R. § 4.15 (2001).

Disability evaluations are determined by applying a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.  If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2001).  In assessing a claim for a higher rating, the history of the disability should be considered.  See 38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In this case, the RO evaluated the veterans coronary artery disease, GERD, manic-depression, and Reiters Syndrome and determined the veteran had a 40 percent combined rating.  This resulted from the evaluation of the veterans coronary artery disease as 30 percent disabling, his manic depression with anxiety as 10 percent disabling, Reiters syndrome and arthritis as noncompensably disabling, and GERD as 10 percent disabling.  Each is addressed below.  

As noted above, the RO evaluated the veterans status post coronary artery bypass graft and left heart catheterization with stent placement as 30 percent disabling under Diagnostic Code 7005.  A 30 percent evaluation is warranted for arteriosclerotic heart disease (coronary artery disease) with a documented history of coronary artery disease where there is a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2001).

The Board finds the veterans symptoms do not warrant an evaluation higher than 30 percent.  The evidence does not show that the veteran suffered acute congestive heart failure or left ventricular dysfunction with an ejection fraction between 30 and 50 percent.  Similarly, since the veteran achieved a METs of 7, the symptoms do not meet the METs of 5 or lower criterion for the higher 60 percent rating.  Consequently, the veterans symptoms do not more nearly approximate the higher 60 percent rating.  Although the veteran has been diagnosed with pericarditis and did have a coronary artery bypass, consideration under Diagnostic Codes 7002 and 7017 do not yield a higher rating because, except for the 100 percent rating, the criteria are identical to that found in Diagnostic Code 7005.  As to the 100 percent rating, inasmuch as the criteria limits the rating to a three-month period after cessation of therapy or surgery, it envisions a temporary situation at odds with the requirement that the veteran be totally and permanently disabled to be found eligible for pension benefits.  Consequently, the fact that at one point in time the veterans symptoms may have satisfied the 100 percent rating criteria, is not enough to qualify him for pension.  

The RO evaluated the veteran's gastroesophageal reflux disease (GERD) as noncompensably disabling under Diagnostic Code 7346, by analogy.  Diagnostic Code 7346 (hiatal hernia) provides for a 60 percent disability rating when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when there are two or more of the symptoms for the 30 percent evaluation with less severity.

In this case, a compensable rating for the veterans GERD is not warranted.  The only symptom attributable to the veterans GERD is the feeling that something is coming up to his throat from his stomach when he bends over, as noted in the September 1999 consultation report.  While the report also notes substernal pain radiating to his left axilla, dull, rarely associated with shortness of breath and no diaphoresis or nausea, this was relieved by sublingual Nitroglycerin.  Significantly, the discharge diagnoses, while including unstable angina, did not include GERD.  As such, the symptoms do not warrant a compensable rating.  

The RO assigned a 10 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9400 for the veterans manic depression with anxiety.  Diagnostic Code 9400 provides for a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  For a 30 percent evaluation there must be symptoms reflective of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The Board observes that the veteran has had several diagnoses with respect to his mental status, including manic depression, bipolar disorder, depression, and dysthymic disorder.  Nevertheless, and considering that all these mental disorders are evaluated under the same rating criteria, the Board finds that the symptoms presented by this record, do not warrant a rating higher than 30 percent.  According to the record, the veterans symptoms included a life long chronic sleep impairment (but he reported increased sleep when depressed), mildly depressed mood (medical reports indicate that depressive symptoms were relieved by Xanax), and experiencing a mental roller-coaster.  Symptoms of anxiety were reportedly improved with medication (Buspar).  While the veteran related that these symptoms impacted his work efficiency, the record does not support the conclusion that the symptoms rendered him unable to perform occupational tasks.  In this regard, it is of some import that the veterans GAF level has generally ranged from 52 to 68 and that he apparently maintains his own business as a carpenter requiring him to work four to five days a week for a total of 25 to 30 hours a week.  Consequently, the Board concludes that the criteria for a 10 percent rating best reflect the level of the veterans impairment.  A higher evaluation for the veterans mental disorder is not warranted. 

The noncompensable rating for Reiters syndrome was determined by applying Diagnostic Code 5002 by analogy.  Diagnostic Code 5002 provides that rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement which are totally incapacitating warrants a 100 percent disability evaluation.  Rheumatoid arthritis (atrophic) as an active process with less than the criteria for a 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbation occurring four or more times a year or a lesser number over prolonged periods, warrants a 60 percent evaluation.  Symptom combinations productive of a definite impairment of health and objectively supported by examination findings or incapacitating exacerbation occurring three or more times a year warrants a 40 percent evaluation.

Regarding the chronic residuals of rheumatoid arthritis, the residuals such as limitation of motion or ankylosis, favorable or unfavorable, are to be rated under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of the motion of a specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  The rating code specifically notes that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  

A compensable rating is not warranted for symptoms of Reiters Syndrome and arthritis.  The veteran reported that his Reiters Syndrome has given him some arthritis in different joints at different times.  However, range of motion studies performed in April 2000 and April 2002 showed a full range of motion in the hips, knees, ankles and back.  No pain or edema was objectively noted.  As to the veterans sporadic mild muscular back strain, the symptoms do not warrant a higher rating under any other related Diagnostic Codes.  In this regard, because there is no vertebra fracture, invertebral disc syndrome, ankylosis or limitation of motion, the only applicable criteria are those under Diagnostic Code 5295 for Lumbosacral strain.  However, because the evidence reflects no more than slight subjective symptoms, a compensable rating thereunder is not warranted. Therefore, a compensable rating for symptoms of Reiters syndrome is not warranted. 

Second, under 38 C.F.R. §§  4.16(a), 4.17 a veteran may establish that he is permanently and totally disabled for pension purposes even absent a combined one-hundred percent schedular evaluation by proving he has a lifetime impairment precluding him from securing and following substantially gainful employment.  38 U.S.C.A. § 1502; 38 C.F.R. §§ 4.16(a), 4.17 (2001).  Full consideration must be given to unusual physical or mental defects in individual cases.  38 C.F.R. § 4.15. However, if there is only one such disability, it must be ratable at 60 percent or more; if there are two or more disabilities, there must be at least one disability rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  If the veteran is considered permanently and totally disabled under these criteria, he is then awarded a one hundred percent schedular evaluation for pension purposes. 38 C.F.R. §§ 4.16(a), 4.17.  Since the highest rating warranted for any of the veterans disabilities is 30 percent, further consideration under this regulatory provision is not warranted.  

Third, in a case such as this, where the veteran's disability evaluations fail to meet the above requirements, a permanent and total disability rating for pension purposes may nevertheless be granted on an extraschedular basis if the veteran is unemployable by reason of his disabilities, age, occupational background and other related factors. 38 C.F.R. §§ 3.321(b)(2); 4.17(b) (2001).

The evidence showing that the veteran is a self-employed carpenter working 25 to 30 hours per week tends to support a conclusion that the veteran is not unemployable.  The Board notes that the veteran is 51 years old, has a general equivalency diploma, and works as a carpenter.  While the veterans disabilities may have had some impact on his functioning as a carpenter, the evidence does not portray symptoms of such severity as to render the veteran unable to obtain and maintain substantially gainful employment.  An examiner has specifically opined that the veteran remains capable of certain work.  The Board finds that the preponderance of the evidence is against the veterans claim; in other words, the evidence shows that he is not unable to work at a substantially gainful occupation.  Consequently, the Board finds that the requirements for the award of a permanent and total disability evaluation for pension purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an extraschedular basis are not met.

In adjudicating the veterans claim, the Board has considered the applicability of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which became effective during the pendency of this appeal.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAANovember 9, 2000or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of the VCAA, amending 38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA issued to implement these statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations likewise apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by the VA as of that date, with the exception of the amendments to 38 C.F.R. § 3.156(a) relating to the definition of new and material evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance in the case of claims to reopen previously denied final claims (the second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to reopen a finally decided claim received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VAs duties to notify and assist claimants by amending 38 U.S.C.A. § 5103 (Notice to claimants of required information and evidence) and adding 38 U.S.C.A. § 5103A (Duty to assist claimants). 

The VCAAs notice requirements include the requirement to notify an applicant of any information necessary to complete an application for benefits. In this case, the appellants application is complete.  There is no outstanding information such as proof of service, type of benefit sought, or status of the appellant or veteran, needed to complete the application.  Where a substantially complete application is filed, VA is required to notify the claimant of the evidence needed to substantiate the claim for benefits.  That was done in this case, by way of letters dated in August 1999, February 2001, and January 2002.  In particular the August 1999 letter advised the veteran that in order to qualify for pension he must be so disabled that he cannot work on a regular basis and earn a living and his disabilities are permanent.  That letter also stated that the veteran should reapply for pension when his disabilities worsen and submit a report from a doctor or a hospital showing his disabilities are permanent and total.  The February 2001 letter advised the veteran of the new provisions of the VCAA, as well as the requirements for entitlement to non-service connected pension, including that the evidence must show that the veteran is permanently and totally disabled and or unable to work because of his disabilities.  The January 2002 letter advised the veteran of the need for him to provide the names and address of all medical care providers who provided medical treatment to him since 1999.  Together, these letters notified the veteran of what was needed to substantiate his claim.  

Lastly, VA must notify a claimant of which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, will be obtained by the Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant was notified of whose obligation it was to produce evidence to substantiate the claim by way of the aforementioned letters from the RO.  In summary, the Board finds that no additional notice is required under the provisions of 38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAAs duty-to-assist provision under 38 U.S.C.A. § 5103A have been satisfied.  The VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In this case, there is no reasonable possibility that any additional evidence obtained, either by VA or the appellant would aid in substantiating the veterans claim that he is eligible by virtue of his permanent and total unemployability, for nonservice-connected pension.  With respect to VA examinations, the veteran was provided VA examinations evaluating his psychiatric, orthopedic, cardiovascular, and general medical conditions.  While there was no specific examination evaluating his GERD symptoms, the Board is of the view that, inasmuch as the record is well-developed on the state of the veterans illnesses through outpatient records, such an examination is unnecessary and unlikely to reveal any GERD symptoms beyond those already well documented in the record.  The Board is persuaded that there is no reasonable possibility that further development would unearth any additional relevant evidence that would prove the veterans claim.  Therefore, further development under the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to a permanent and total disability rating for pension purposes is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
